COLEMAN, J.
— The bill was filed by appellees to enforce a vendor’s lien. The respondents answered,- and by way of cross-bill prayed for a rescission of the sale, upon the grounds that complainants’ title was defective at the time of the sale, and for fraudulent representations as to the title. The fraudulent representations relied upon are, “ that his title to said property was perfect and good; that he, the said Garner, owned the property in fee simple; that he had a good right to sell the same, and could convey a good title to respondents; that he had always owned the land; that he had a patent from, the Government for the same; that the title had always been in him, and that he had always refused to sell it.”
It is not denied that, after the bill was filed, and before final hearing, all defects had been removed from complainant’s title. The defect in complainant’s title consisted in a deed of conveyance by complainant Garner to his son-in-law, B. O. Garrison, dated July 26th, 1865, of the same lands. This deed to Garrison had never been acknowledged, or proven, or filed for record until the 21st February, 1888, after this bill was filed ; and no claim or rights under this deed of conveyance were ever at any time asserted by Garrison to the property thereby conveyed, until after the sale by comjfiainant Garner to respondents.
“Where one, by the fraudulent representation of another, in relaiion to material facts concerning the title to land, the falsehood of which he had not the means of ascertaining, and could not have ascertained by reasonable diligence, is induced to invest his money in the purchase of the land, he can have relief in chancery before an eviction, and without abandoning possession.”- — • Young v. Harris, 2 Ala. 111. This authority has been followed in many others, and it is now the settled law of this State, that a false representation of a “material,” “substantial” fact in regard to his title to land made by the vendor, and by which the purchaser was misled, and upon which he acted, and had a right to rely, can have relief in a court of chancery, without abandoning possession; and it is immaterial that the vendor'made the misrepresentation believing it to be true. — Cullum v. Br. Bank, 4 Ala. 35; Lanier v. Hill, 25 Ala. 558; Bryant v. Boothe, 30 Ala. 314; Bailey v. Jordan, 32 Ala. 50; Ib. 412; Thompson v. Sheppard, 85 Ala. 618; 29 Ala. 452. If there be no fraud, however, and the vendor is not insolvent, the purchaser can not retain possession of the land, and refuse to pay the purchase-money. In *21such case, he must rely upon his covenants of warranty. 85 Ala. 618, supra; Woodall v. Kelly, Ib. 374, and authorities cited ; 56 Ala. 555.
“A perfect title is one that is good and valid beyond reasonable doubt, and should include both legal and equitable titles— such a title as should be free from litigation, palpable defects, and grave doubts.” — Turner v. McDonald, 76 Amer. Dec. 180. Free from litigation evidently means such litigation as may be based upon questions and claims of grave doubt, and about which competent persons might differ.
Upon a bill filed by a vendee for the rescission of an executed or executory agreement for the sale of land, because of a defect in the title, no fraud having been practiced by the vendor;, it will be a sufficient answer if the vendor can show that he had a valid and legal title at the time it was agreed the title should be made, or at the hearing of the cause, although the title may have been defective at the date of the agreement; but, if the agreement was effected by the fraudulent misrepresentations of the vendor in a material matter touching the validity of his title, the vendee may elect to rescind or ratify the agreement, notwithstanding the vendor may have subsequently acquired a good and valid title. — Alvarez v. Brannon, 68 Amer. Dec. 275; Winne v. Reynolds, 6 Paige Ch. 411; Brame v. Hall, 5 Paige, 241-2; Clements v. Loggins, 2 Ala. 518-19; Evans v. Bolling, 5 Ala. 551; Teague v. Woods, 59 Ala. 370; Hickson v. Lingold, 47 Ala. 449.
All the authorities hold that the false and fraudulent misrepresentations must be of “material,” “substantial” facts (John v. Peters, 74 Ala. 90; Sledge v. Scott, 56 Ala. 206; Crown v. Carriger, 66 Ala. 592; 29 Ala., supra), and damage must have resulted from the fraud. It is proven that Garrison never had possession of the land, under his deed; that it had never been proven, or acknowledged, or recorded before the sale and purchase, and the purchaser had no notice of its existence, or knowledge of facts calculated to excite suspicion that such a deed was in existence. As against the title of the purchaser, the deed was wholly inoperative. See Chandler v. Tardy, 58 Ala. 150.
The evidence establishes the fact that Garner had been in the uninterrupted, open and notorious adverse possession of the land, claiming and holding it as bis own, for over seventeen years since the date and delivery of the deed to Garrison, and during all that time Garrison had asserted no claim, interest, or title in the land. Under such a state of facts, Garner’s, title in law was perfect as against any claim by Garrison, and such was the title conveyed by him to his vendees.
*22A title of this character was a full compliance with the covenants of warranty expressed or implied in his deed of conveyance. Whether he “had always owned the lands, and had never parted with them,” was true or not, did not and could not have in any manner made his title the less perfect. A. material inquiry is, was the title free from “grave doubts ?” Was there ground for difference of opinion with persons competent to judge? Did the title fully protect the purchaser in the property conveyed? Could the deed to Garrison involve the purchasers in loss, unless they passively submitted, or connived at the assertion of his claim ?
A vendor can not be held responsible for a fraudulent misrepresentation as to his title, simply because third parties engage in blackmailing or malicious litigation with his vendee, ■or because others, not competent to judge of the title, refuse to purchase from the vendee.
There is no error of which appellants can complain.
Affirmed.